Case 2:21-cv-10687-TGB-CI ECF No. 98, PageID.1371 Filed 08/26/21 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ANGIE MILLER,                                  2:21-cv-10687-TGB-CI

                  Plaintiff,                HON. TERRENCE G. BERG

      v.
                                          ORDER ADOPTING REPORT
BLUE CROSS BLUE SHIELD
                                           AND RECOMMENDATION
OF MICHIGAN, ET AL.,
                                         (ECF NOS. ECF Nos. 68, 69, 16,
                  Defendants.             51, 20, 26, 39, 55, 56, 58, 70, 77,
                                                       40, 84)

     This matter is before the Court on Magistrate Judge Curtis Ivy,
Jr.’s July 30, 2021 Report and Recommendation (ECF No. 95) addressing
Motions for Default Judgment (ECF Nos. 68, 69), Motions to Strike

Answer (ECF Nos. 16, 51), Plaintiff’s Remaining Motions to Strike (ECF
Nos. 20, 26, 39, 55, 56, 58, 70, 77), and Ex Parte Motion for Leave to File
in the Traditional Manner (ECF No. 40), recommending Michigan

Department of Health and Human Services’ Motion to Set Aside Entry of
Default Judgment (ECF No. 84) be GRANTED, the entry of default
against Defendant Conner Creek be SET ASIDE and Motions for Default

Judgment (ECF No. 68, 69) be DENIED AS MOOT, Plaintiff’s various
motions to strike (ECF Nos. 16, 20, 26, 39, 51, 55, 56, 58, 70, 77) be
DENIED, and Plaintiff’s Motion for Leave to File in the Traditional

Manner (ECF No. 40) be DENIED AS MOOT.


                                     1
Case 2:21-cv-10687-TGB-CI ECF No. 98, PageID.1372 Filed 08/26/21 Page 2 of 3




     The Court has reviewed the Magistrate Judge’s Report and
Recommendation. The law provides that either party may serve and file

written objections “[w]ithin fourteen days after being served with a copy”
of a report and recommendation. 28 U.S.C. § 636(b)(1). The district court
will make a “de novo determination of those portions of the report . . . to

which objection is made.” Id. Where, as here, neither party objects to the
report, the district court is not obligated to independently review the
record. See Thomas v. Arn, 474 U.S. 140, 149-52 (1985). The Court will

therefore accept the Magistrate’s Report and Recommendation of
December 28, 2020 as this Court’s findings of fact and conclusions of law.
     Accordingly, it is hereby ORDERED that Magistrate Judge Ivy’s

Report and Recommendation of July 30, 2021 is ACCEPTED and
ADOPTED. It is FURTHER ORDERED that Defendant Michigan
Department of Health and Human Services’ Motion to Set Aside Entry of

Default Judgment (ECF No. 84) is GRANTED.
     It is FURTHER ORDERED that the entry of default against
Defendant Conner Creek be SET ASIDE and Motions for Default

Judgment (ECF No. 68, 69) be DENIED AS MOOT.
     It is FURTHER ORDERED that Plaintiff’s various motions to
strike (ECF Nos. 16, 20, 26, 39, 51, 55, 56, 58, 70, 77) be DENIED.

     It is FURTHER ORDERED that Plaintiff’s Motion for Leave to
File in the Traditional Manner (ECF No. 40) be DENIED AS MOOT.


                                     2
Case 2:21-cv-10687-TGB-CI ECF No. 98, PageID.1373 Filed 08/26/21 Page 3 of 3




     SO ORDERED.

Dated: August 26, 2021     s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE




                                     3
